Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-JUL-2022
                                                         08:44 AM
                                                         Dkt. 10 OGAC


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                     JAMES B. NUTTER & COMPANY,
                   Respondent/Plaintiff-Appellee,
                                 v.
                      ELTON LANE NAMAHOE, SR.,
                  Petitioner/Defendant-Appellant,
                                 and
            SECRETARY OF HOUSING AND URBAN DEVELOPMENT,
                  Respondent/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIVIL NO. 12-1-0113)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari filed on June 1, 2022, is hereby accepted and will
 be scheduled for oral argument.   The parties will be notified by
 the appellate clerk regarding scheduling.
           DATED:   Honolulu, Hawaiʻi, July 13, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins